                                                                                              FILED 
                                                                                              CLERK 
                                                                                                  
 UNITED STATES DISTRICT COURT                                                     11:18 am, Apr 12, 2019
                                                                                                  
 EASTERN DISTRICT OF NEW YORK                                                         U.S. DISTRICT COURT 
 ---------------------------------------------------------X                      EASTERN DISTRICT OF NEW YORK 
 PETER KARLIN, individually and on behalf of                                          LONG ISLAND OFFICE 
 himself and all others similarly-situated,
                                                              MEMORANDUM OF
                           Plaintiff,                         DECISION & ORDER
                                                              2:17-cv-06011 (ADS)(SIL)
                  -against-

 MCS MORTGAGE BANKERS, INC.,
 DAVID KOTKIN, in his professional and
 individual capacities, STEPHEN PETUCK,
 in his professional and individual capacities,
 and FRANK WALTER, in his professional
 and individual capacities,

                            Defendants.
 ---------------------------------------------------------X

APPEARANCES:

Stevenson Marino LLP
Counsel for the Plaintiff
75 Maiden Lane Suite 402
New York, NY 10038
      By:      Justin Robert Marino, Esq.,
               John Russell Stevenson, Esq., Of Counsel.

Kerr LLP
Counsel for the Defendants
44 Wall Street 12th Floor
New York, NY 10005
      By:      William B. Kerr, Esq., Of Counsel.

Nixon Peabody LLP
Counsel for the Defendants
50 Jericho Quadrangle Suite 300
Jericho, NY 11753
        By:    David Adam Tauster, Esq., Of Counsel.




                                                        1
SPATT, District Judge:

        Presently before the Court is plaintiff Peter Karlin’s (the “Plaintiff”) October 3, 2018

motion, pursuant to Federal Rule of Civil Procedure (“FED. R. CIV. P.” or “Rule”) 15(a)(2) and/or

15(d) to amend to add additional claims of retaliation pursuant to the Fair Labor Standards Act

(“FLSA”) and New York Labor Law (“NYLL”). For the reasons set forth below, the Court denies

the Plaintiff’s motion.

                                        I. BACKGROUND

         On October 14, 2017, the Plaintiff filed the Complaint asserting, on behalf of himself and

all others similarly situated, that the Defendants (1) violated the FLSA and NYLL by failing to

pay overtime; and (2) violated the NYLL by failing to provide accurate wage statements and notice

and acknowledgment of pay forms, and by failing to remit additional consideration and severance

as a result of a severance agreement between the Defendants and a third-party.

        Following the Defendants’ Answer on February 26, 2018, the Plaintiff filed the First

Amended Complaint on April 9, 2018, adding a sixth cause of action pursuant to NYLL § 215 for

retaliation.

        On May 14, 2018, the Defendants answered the First Amended Complaint. In the Answer,

MCS asserted counterclaims against the Plaintiff for breach of his employment contract and for

attorney’s fees and costs for breach of said contract, claiming that the Plaintiff improperly solicited

and diverted, inter alia, confidential information and customers to a competitor of MCS.

        On June 4, 2018, the Plaintiff filed a motion to amend seeking to add additional retaliation

claims based on the Defendants’ inclusion of the of the counterclaims in their Answer.

        On October 3, 2018, the Court denied the motion without prejudice for failure to attach a

proposed amended complaint

                                                  2
       On October 4, 2018, the Plaintiff filed the instant motion with a Proposed Second Amended

Complaint (“PSAC”). In the PSAC, the Plaintiff claims that retaliatory animus motivated the

Defendants’ filing of counterclaims.

       First, the PSAC alleges that during a call on or about August 12, 2016, Kotkin said to a

colleague of the Plaintiff, “I will pay everyone, except – non-negotiable – I’m not paying Peter

Karlin. . . . He can sue me and then what I’ll do is that I’ve already spoke to Deborah McKenzie

(i.e., a governmental regulator) . . . . And Peter Karlin will never work in this industry. Or, he can

take the high road and say, you know, he knows what he did and I don’t care what he does with

the records.”

       Second, the PSAC alleges that on or about August 17, 2016, Kotkin said the following to

a colleague of the Plaintiff:

       Colleague: Q. “Are you trying to say if I walk away from the money that is owed to me
       that this [i.e., governmental investigation] is going to disappear, this is going to go away?”

       Kotkin: A. “Yes, it takes a different, a different approach. That’s what I’m saying.”

       Colleague: “Q. Tell me how?”

       Kotkin: A. “Because then I may not have to disclose you. That’s how.”

       According to the Plaintiff, the Defendants have never sought to enforce similar alleged

breach of non-solicitation provisions in any contracts with any other employee who did not first

assert claims for the recovery of wages pursuant to the FLSA and NYLL.

                                         II. DISCUSSION

A. THE LEGAL STANDARD

       Where, like here, a party already amended its pleading as a matter of course, Rule 15(a)(2)

specifies that “party may amend its pleading only with the opposing party's written consent or the

court's leave. The court should freely give leave when justice so requires.” Courts have construed
                                                  3
the rule liberally and have said that “the purpose of Rule 15 is to allow a party to correct an error

that might otherwise prevent the court from hearing the merits of the claim.” Safety–Kleen Sys.,

Inc. v. Silogram Lubricants Corp., No. 12-cv-4849, 2013 WL 6795963, at *2 (E.D.N.Y. Dec. 23,

2013) (quoting Chapman v. YMCA of Greater Buffalo, 161 F.R.D. 21, 24 (W.D.N.Y. 1995)); see

also Williams v. Citigroup Inc., 659 F.3d 208, 212–13 (2d Cir. 2011) (finding a “strong preference

for resolving disputes on the merits”).

          A court should deny leave to amend only “in instances of futility, undue delay, bad faith

or dilatory motive, repeated failure to cure deficiencies by amendments previously allowed, or

undue prejudice to the nonmoving party.” Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122,

126 (2d Cir. 2008) (per curiam).

          “The party opposing the motion for leave to amend has the burden of establishing that an

amendment would be prejudicial.” Fariello v. Campbell, 860 F.Supp. 54, 70 (E.D.N.Y. 1994)

(Spatt, J.); see also European Cmty. v. RJR Nabisco, Inc., 150 F.Supp.2d 456, 502–03 (E.D.N.Y.

2001); Saxholm AS v. Dynal, Inc., 938 F.Supp. 120, 123 (E.D.N.Y. 1996). The opposing party

likewise bears the burden of establishing that an amendment would be futile. See Blaskiewicz v.

County of Suffolk, 29 F.Supp.2d 134, 137–38 (E.D.N.Y. 1998) (citing Harrison v. NBD Inc., 990

F.Supp. 179, 185 (E.D.N.Y. 1998) (Spatt, J.)).

          Proposed amendments are futile when they “would fail to cure prior deficiencies or to state

a claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure.” IBEW Local Union No. 58

Pension Trust Fund & Annuity Fund v. Royal Bank of Scotland Grp., PLC, 783 F.3d 383, 389 (2d

Cir. 2015) (quoting Panther Partners Inc. v. Ikanos Commc'ns, Inc., 681 F.3d 114, 119 (2d Cir.

2012)).




                                                  4
       Under the Bell Atlantic v. Twombly standard, a complaint should be dismissed only if it

does not contain enough allegations of fact to state a claim for relief that is “plausible on its face.”

550 U.S. 544, 570, 127 S.Ct. 1955, 1973, 167 L.Ed.2d 929 (2007). The Second Circuit has

explained that, after Twombly, the Court's inquiry under Rule 12(b)(6) is guided by two principles:

       First, although a court must accept as true all of the allegations contained in a
       complaint, that tenet is inapplicable to legal conclusions, and threadbare recitals of
       the elements of a cause of action, supported by mere conclusory statements, do not
       suffice. Second, only a complaint that states a plausible claim for relief survives a
       motion to dismiss and determining whether a complaint states a plausible claim for
       relief will be a context-specific task that requires the reviewing court to draw on its
       judicial experience and common sense.

Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678, 129

S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009) (internal quotation marks and alterations omitted)).

B. APPLICATION TO THE FACTS.

       Under FLSA § 215(a)(3) and NYLL § 215(1)(a), it is unlawful to discriminate against an

employee because that employee “has filed any complaint or instituted or caused to be instituted

any proceeding under [the FLSA].” 29 U.S.C. § 215(a)(3). To make a prima facie retaliation claim,

the Plaintiff must show: “(1) participation in protected activity known to the defendant, like the

filing of a FLSA lawsuit; (2) an employment action disadvantaging the plaintiff; and (3) a causal

connection between the protected activity and the adverse employment action.” Flores v. Mamma

Lombardis of Holbrook, Inc., 942 F.Supp.2d 274, 278 (E.D.N.Y.2013) (quoting Mullins v. City of

New York, 626 F.3d 47, 53 (2d Cir.2010)); see also Belizaire v. RAV Investigative & Sec. Servs.

Ltd., 61 F.Supp.3d 336, 354 (S.D.N.Y. Nov. 21, 2014) (“In order to establish a prima facie case of

retaliation under the FLSA, a plaintiff must show ‘(1) participation in a protected activity known

to the defendant; (2) an employment action disadvantaging the plaintiff; and (3) a causal




                                                   5
connection between the protected activity and the adverse employment action.’”) (quoting Torres

v. Gristede's Operating Corp., 628 F.Supp.2d 447, 472 (S.D.N.Y.2008)).

        The Court finds that the proposed amendments are futile because they lack facts necessary

to allege that the Plaintiff suffered an adverse employment action. In D'Amato v. Five Star

Reporting, Inc., 80 F. Supp. 3d 395 (E.D.N.Y. 2015) (Spatt, J.), the Court addressed an identical

set of facts, stating:

        An adverse employment action must affect the terms, privileges, duration, or
        conditions of the plaintiff's employment. In particular, a plaintiff must show that
        the counterclaims had some impact on the plaintiff's employment or prospective
        employment.
        For example, in Ginsberg v. Valhalla Anesthesia Associates, P.C., 971 F.Supp. 144,
        148 (S.D.N.Y.1997), the court dismissed a plaintiff's retaliation claims because the
        “defendant's counterclaims relate to a simple breach of contract that does not reflect
        negatively on plaintiff's ethical or professional reputation.” The court distinguished
        its case from Yankelevitz v. Cornell University, No. 95 Civ. 4593(PKL), 1996 WL
        447749 at *5 (S.D.N.Y. Aug. 7, 1996). In Yankelevitz, the court denied the
        defendants' motion to strike the plaintiffs' retaliation claim because the
        counterclaims filed by the defendants alleged that the plaintiff improperly
        performed an audit, which “shed a negative light on plaintiff's professionalism and
        ethics in a profession that holds such qualities in high regard.”
        Here, as in Ginsberg v. Valhalla Anesthesia Associates, P.C., the Defendants'
        counterclaims related to “a simple breach of contract.” 971 F.Supp. at 148. The
        Plaintiff does not allege any facts that could plausibly suggest that her reputation
        or job prospects have been affected by the Defendants' counterclaims.
        Accordingly, the Court denies the Plaintiff's motion with respect to her retaliation
        claims under the FLSA and NYLL, grants the Defendants' cross-motion with
        respect to those claims, and dismisses the Plaintiff's retaliation claims.

Id. at 420. The counterclaims in this case similarly only assert a “simple breach of contract” and

the Plaintiff alleges no articulable harm to his employment or prospective employment. As a result,

the PSAC is deficient as a matter of law.

        According to the Plaintiff, the Supreme Court’s opinion in Burlington Northern & Santa

Fe Railroad Company v. White, 548 U.S. 53, 126 S.Ct. 2405, 165 L.Ed.2d 345 (2006), which

dictates that a plaintiff need not be currently employed in order to allege retaliation, saves his

                                                  6
claim. The Court recognizes “[i]n the wake of Burlington Northern, there is now a ‘substantial

question’ as to the validity of precedent holding that a post-termination lawsuit or counterclaim

may not be an adverse employment” action. Mohamed v. Sanofi-Aventis Pharm., No. 06-cv-1504,

2009 WL 4975260, at *23 (S.D.N.Y. Dec. 22, 2009). However, the Court concurs with the post-

Burlington Northern cases which found that the Supreme Court’s opinion did not erase the

requirement that the adverse action have some form of impact on the plaintiff’s working

conditions. See Marchuk v. Faruqi & Faruqi, LLP, 100 F. Supp. 3d 302, 311 (S.D.N.Y. 2015)

(granting judgment as a matter of law where the defendants “lacked control over any aspect of [the

plaintiff’s] working conditions” and the plaintiff did “not identify any aspect of her working

conditions that changed after the counterclaim was filed”). A breach of contract counterclaim filed

nearly two years after the Defendants employed the Plaintiff is not likely to deter a reasonable

worker from bringing an FLSA claim absent further factual allegations omitted from the PSAC.

       Assuming the PSAC included such facts, the Plaintiff’s retaliation claim would still fail

because the Defendants’ counterclaims do not appear to be baseless. See Pawlowski v. Kitchen

Expressions Inc., No. 17-cv-2943, 2017 WL 10259773, at *5 (E.D.N.Y. Dec. 15, 2017) (“Because

plaintiff’s retaliation claims can survive only if defendants' counterclaim is baseless and because

defendants' counterclaim is not baseless, plaintiff’s retaliation claims must be dismissed.”);

Schanfield v. Sojitz Corp. of Am., 663 F. Supp. 2d 305, 342 (S.D.N.Y. 2009) (“I can see nothing

in Title VII or any other anti-discrimination statute that should prevent an employer from bringing

a legitimate claim against a current or former employee simply because that employee has

complained about what the employee believes to be discriminatory behavior.”). The counterclaims

allege facts that, if true, would state a claim for breach of the Plaintiff’s employment agreement.

Neither the PSAC nor the Plaintiff’s motion papers contain any explanation of why the

                                                7
counterclaims lack a foundation in law or fact other than the conclusory assertion that they are

“frivolous.” In the Court’s view, these assertions are plainly insufficient to allege that the

counterclaims are baseless.

       Therefore, the proposed amendments fail to state a claim for retaliation.

                                     III. CONCLUSION

       For the foregoing reasons, the Court denies the Plaintiff’s motion to amend.


        It is SO ORDERED:

 Dated: Central Islip, New York

        April 12, 2018

                                                     ___/s/ Arthur D. Spatt_______

                                                       ARTHUR D. SPATT

                                                    United States District Judge




                                                8
